F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                                DEC 10 1997
                                    TENTH CIRCUIT
                                                                            PATRICK FISHER
                                                                                    Clerk

 UNITED STATES OF AMERICA,

              Plaintiff-Appellee,
 v.                                                           No. 97-5101
 GAYLE SCHREIER and IRWIN                               (D.C. No. 88-CR-57-B)
 SCHREIER,                                                   (N.D. Okla.)

              Defendant-Appellants.




                              ORDER AND JUDGMENT*


Before BALDOCK, MCKAY, and LUCERO, Circuit Judges.**


       Defendants, Gayle and Irwin Schreier, appear before this court for the third time.

See United States v. Schreier, 908 F.2d 645 (10th Cir. 1990) (Schreier I); United States v.

Schreier, 81 F.3d 173, 1996 WL 159945 (10th Cir. 1996) (unpublished) (Schreier II). In



       *
                This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court generally
disfavors the citation of orders and judgments; nevertheless, an order and judgment may
be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
              After examining the briefs and appellate record, this three-judge panel has
determined unanimously that oral argument would not be of material assistance in the
determination of this appeal. See Fed. R. App. P. 34(a); 10th Cir. 34.1.9. The case is
therefore ordered submitted without oral argument.
this appeal, Defendants seek to revisit the precise issue decided in Schreier II, namely,

whether the district court erroneously denied their request for a writ of coram nobis.1

Specifically, Defendants contend that: (1) the government failed to present any evidence

to prove essential elements of the crime charged; (2) Defendants were denied due process

because their convictions were based “on wholly insufficient evidence”; and (3) the

district court erred in summarily dismissing Defendants’ petition.

       We have reviewed the Defendants’ prior appeals, the parties’ briefs, including

Defendants’ reply brief, and the entire record before us. We conclude the district court

committed no reversible error.

       AFFIRMED.



                                                  Entered for the Court,



                                                  Bobby R. Baldock
                                                  Circuit Judge




       1
               “The writ of coram nobis is an extraordinary remedy available to a
petitioner no longer in custody who seeks to vacate his conviction in circumstances where
the petitioner can demonstrate that he is suffering civil disabilities as a consequence of
the criminal convictions and that the challenged error is of sufficient magnitude to justify
the extraordinary relief.” United States v. Castro, 26 F.3d 557, 559 (5th Cir. 1994)
(citations omitted).

                                             2